Per Curiam: On an application for a rehearing we are asked to vacate the decree of this court rendered on the former trial, and to modify it in the directions to the circuit judge. We deem it unnecessary to vacate that decree, but deem it proper to render the directions more specific. When the case is brought to trial in the court below, if the holder of the notes has made himself a party to the bill filed by Bates, then it would be proper for the court to render a decree for the sale of the property, and that the holder of the notes given to Bates be first paid, then the payment of the Garrett mortgage, or so much as remains unpaid, and the balance, if any shall remain, to be paid to the holder of the equity of redemption. If, however, the holder of the notes should not come in and make himself a party complainant to Bates’ bill then it should be di smissed, and the court should render a decree for the sale of the property, subject to the deed of trust executed to Alden, and that so much of the proceeds of that sale as may be necessary be applied to pay the balance due on the Garrett mortgage, and the remainder, if any, be paid to the holder of the equity of redemption.